Title: From George Washington to Robert Morris, 12 April 1786
From: Washington, George
To: Morris, Robert



Dr Sir,
Mt Vernon 12th April 1786

I give you the trouble of this letter at the instance of Mr Dalby of Alexandria; who is called to Philadelphia to attend what he conceives to be a vexatious law-suit respecting a slave of his, which a Society of Quakers in the City (formed for such purposes) have attempted to liberate. The merits of this case will no doubt appear upon trial; but from Mr Dalby’s state of the matter, it should seem that this Society is not only acting repugnant to justice so far as its conduct concerns strangers, but, in my opinion extremely impolitickly with respect to the State—the City in particular; & without being able (but by Acts of tyranny & oppression) to accomplish their own ends. He says the conduct of this society is not sanctioned by Law: had the case been otherwise, whatever my opinion of the Law might have been, my respect for the policy of the State would on this occasion have appeared in my silence; because against the penalties of

promulgated Laws one may guard; but there is no avoiding the snares of individuals, or of private societies—and if the practice of this Society of which Mr Dalby speaks, is not discountenanced, none of those whose misfortune it is to have slaves as attendants will visit the City if they can possibly avoid it; because by so doing they hazard their property—or they must be at the expence (& this will not always succeed) of providing servants of another description for the trip.
I hope it will not be conceived from these observations, that it is my wish to hold the unhappy people who are the subject of this letter, in slavery. I can only say that there is not a man living who wishes more sincerely than I do, to see a plan adopted for the abolition of it—but there is only one proper and effectual mode by which it can be accomplished, & that is by Legislative authority: and this, as far as my suffrage will go, shall never be wanting.
But when slaves who are happy & content to remain with their present masters, are tampered with & seduced to leave them; when masters are taken at unawar[e]s by these practices; when a conduct of this sort begets discontent on one side and resentment on the other, & when it happens to fall on a man whose purse will not measure with that of the Society, & he looses his property for want of means to defend it—it is oppression in the latter case, & not humanity in any; because it introduces more evils than it can cure.
I will make no apology for writing to you on this subject; for if Mr Dalby has not misconceived the matter, an evil exists which requires a remedy; if he has, my intentions have been good though I may have been too precipitate in this address. Mrs Washington joins me in every good & kind wish for Mrs Morris & your family, and I am &c.

G: Washington

